DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JULIAN MANNING,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-741

                               [May 9, 2019]

   Appeal of order denying 3.800 motion from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Ernest A. Kollra, Jr.,
Judge; L.T. Case No. 07-5610CFA.

  Julian Manning, South Bay, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.